Citation Nr: 0022747	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  99-00 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott B. Mexic, Counsel

INTRODUCTION

The veteran served on active duty from December 1970 to 
September 1973.  He was in Vietnam from March 1972 to January 
1973.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of November 1998, 
from the North Little Rock, Arkansas, Regional Office (RO) of 
the Department of Veterans Affairs (VA).


REMAND

The veteran's representative raises the issue that the RO 
evaluated his claim under an invalid legal doctrine.  
Specifically, he indicates  that the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) in Hodge v. 
West, 155 F. 3d. 1356 (1998) discards the "outcome 
determinative" standard contained in Colvin v. Derwinski, 1 
Vet. App. 171 (1991).

Regarding the issue of whether new and material evidence has 
been submitted to reopen a claim of entitlement to service 
connection for PTSD, a review of the November 1998 rating 
action and the statement of the case reflects that the RO's 
denial was based in part on the following: "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome".  This is the standard for determining 
new and material evidence as set forth by the United States 
Court Of Appeals For Veterans Claims (Court) in Colvin.

The Federal Circuit has recently held that this standard is 
an incorrect interpretation of the regulation, 38 C.F.R. § 
3.156(a) (1999) and thus cannot not be used as the basis for 
the denial.  See Hodge.  The Federal Circuit in Hodge directs 
the Board to use the standard contained in 38 C.F.R. § 3.156 
which provides that new and material evidence means evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.

Although the RO does cite 38 C.F.R. § 3.156 in their November 
1998 statement of the case, they deny the veteran's claim 
based on the "outcome determinative" standard articulated 
in Colvin in the Reasons and Basis for their Decision in both 
the November 1998 statement of the case as well as the 
November 1998 rating decision.

In view of these facts, the case is REMANDED for the 
following actions:

1.  The RO should readjudicate the issue 
in appellate status, to include 
consideration of the criteria set forth 
in the Hodge case.  If the decision 
remains adverse to the appellant, he and 
his representative should be furnished 
with a supplemental statement of the 
case, and an opportunity to respond.

2.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.  The veteran 
need not act until he is so informed.  
The Board implies no conclusions, either 
legal or factual by this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



